Citation Nr: 9916321	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-36 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel




INTRODUCTION

The veteran had active service from June 1985 to November 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 

During the course of this appeal, the claims folder was 
transferred to the jurisdiction of the RO in Wichita, Kansas.  
In his April 1995 Notice of Disagreement (NOD) the veteran 
withdrew his claim of entitlement to service connection for 
depression and pointed out that he had never filed a claim of 
entitlement to service connection for birth defects.  In 
September 1997, the RO granted service connection for fatigue 
with weakness as due to an undiagnosed illness.  Accordingly, 
the only issue currently before the Board is the issue 
described on the front page of this decision.


FINDINGS OF FACT

1.  The veteran is not currently shown by competent medical 
evidence to have residuals of a left foot injury that 
occurred during service.  

2.  There is no competent medical evidence which shows that 
the veteran's preexisting flat feet increased in severity or 
worsened as a result of the left foot injury sustained during 
service.


CONCLUSION OF LAW

The claim for service connection for residuals of a left foot 
injury is not well-grounded.  38 U.S.C.A. § 1110 5107(a) 
(West 1991).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he sustained an injury to his left 
foot during service and that this incident resulted in a 
chronic condition manifested by pain in the left foot.  He 
also suggests that his pre-existing flat feet were aggravated 
during service when he dropped a heavy wooden log on his left 
foot.  

However, the threshold question that must be answered in this 
case is whether the veteran has presented a well grounded 
claim for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet.App. 14, 17 
(1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  

Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  The evidence must be from a medical 
professional unless it relates to a condition which, under 
the Court's prior holdings, lay observation is competent to 
establish the existence of the disorder.  If a condition is 
deemed not to have been chronic, service connection may still 
be granted if the disorder is noted during service or a 
presumptive period, continuity of symptomatology is shown 
thereafter, and competent evidence (medical or lay) links the 
veteran's present condition to those symptoms.  Id.; Savage 
v. Gober, 10 Vet. App. 488, 495-497 (1997).

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111; 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This 
presumption attaches unless the veteran undergoes an 
examination which detects the disability for which service 
connection is now being sought.  The presumption of 
soundness, however, is rebuttable.  Despite any findings (or 
lack thereof) made during the induction examination, the 
presumption does not apply "where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment."  38 U.S.C.A. § 1111.  As 
the veteran's service medical records show, flat feet were 
noted on his entrance examination report, the presumption on 
soundness is not for application because the veteran's flat 
feet were noted on the entrance examination.  

Service medical records noted that in November 1989 he 
suffered an injury to his left foot when a board fell on the 
dorsal part of his foot.  The veteran complained of shooting 
pain in the foot when pressure was applied.  There was no 
edema, obvious deformity, pinpoint pain or crepitation, and 
the veteran had full range of motion of the foot.  X-rays 
indicated no evidence of fracture.  The assessment was 
contusion, left foot, and the veteran was placed on profile, 
with no running, jumping or marching, and light duty only, 
for 72 hours.  Service medical records contain no evidence of 
any further treatment during the veteran's remaining years in 
service, and the veteran was not given a separation 
examination.  

A February 1995 VA general examination report indicated no 
abnormality of the feet and X-rays revealed no evidence of 
acute fracture or significant arthritic changes.  The report 
from a September 1997 VA examination of the feet indicated no 
objective findings.  The diagnoses were hallux valgus, left 
foot, and old trauma, left foot.  A private medical opinion, 
dated in August 1998, noted that the veteran had "an obvious 
collapse of the arch of the left foot when compared with the 
right foot."  The private physician did not opine that the 
veteran's left foot disorder was incurred in or aggravated by 
service.  

The Board finds that the veteran has not presented any 
competent medical evidence that he currently has any residual 
disability attributable to the November 1989 injury to his 
left foot.  He has also not presented any competent medical 
evidence that shows that his preexisting flat feet increased 
in severity during service as a result of the service injury.  
The medical evidence indicates an acute injury in service, 
given the lack of current medical evidence of residuals of 
the injury to the left foot.  Simply put, there is no 
competent evidence of record which establishes a nexus 
between any current left foot disorder or symptomatology and 
service.  

The only evidence presented by the veteran that tends to show 
that he has residuals of the service left foot injury or an 
increase in the severity of his preexisting flat feet are his 
own statements.  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because of 
the lack of competent evidence of aggravation in this case, 
the claim for service connection for a left foot disorder is 
not well grounded and must be denied.



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a left foot injury is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

